Citation Nr: 1106078	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  03-28 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, attorney.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to October 1974.

This matter is on appeal from an October 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In a March 2005 decision, the Board denied the appeal for 
entitlement to a rating in excess of 50 percent for the Veteran's 
PTSD.  She appealed this decision to the United States Court of 
Appeals for Veterans Claims.  In June 2007, the Court vacated the 
Board's decision and remanded the case for additional 
development.  This case was then remanded by the Board in 
December 2007.  In a supplemental statement of the case, dated in 
July 2009, the RO increased the rating for this disability to 70 
percent, effective from September 1998.  The Veteran has 
continued his appeal.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge in October 2005.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's service-connected PTSD has been characterized by 
nightmares, periods of depression and dissociation, and some 
disorientation; however, it does not result in total impairment 
in occupational and social functioning, nor has she displayed 
symptoms of gross impairment in thought processes or 
communication, persistent delusions or hallucinations, grossly 
inappropriate behavior, persistent danger of hurting self or 
others, intermittent inability to perform activities of daily 
living, disorientation to time or place, and memory loss for 
names of close relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, 
DC 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Veteran's claim for increased rating arises from her 
disagreement with the initial evaluation following the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained the Veteran's service treatment records and VA 
outpatient treatment records.  Further, the Veteran submitted her 
own private treatment records.  

Of particular note, pursuant to the instructions contained in the 
Board's December 2007 remand, the RO has attempted to acquire the 
treatment records submitted in conjunction with the Veteran's 
claim for disability benefits with the Social Security 
Administration (SSA).  However, in January 2008, the SSA 
responded that it did not have any of the Veteran's records in 
its possession.  After some correspondence with the Veteran, the 
RO sent a second letter to the SSA in November 2008, requesting 
that it search under the Veteran's maiden name.  The SSA again 
responded in November 2008 that such records could not be 
located.  

While the records the Veteran submitted to the SSA could not be 
located, the Board has nevertheless determined that a diligent 
effort has been made by the RO to acquire these records and, even 
though its efforts were unsuccessful, its duty under the VCAA has 
been met.  The responses from SSA also reflect that the requested 
records do not exist or that further efforts to obtain those 
records would be futile.  38 C.F.R. § 3.159(c)(2).  The Board 
additionally finds that the evidence already incorporated with 
the claims file is more than adequately representative of the 
Veteran's condition throughout the entire period on appeal, and 
any new evidence is unlikely to materially alter its conclusions 
as described below.  

Next, VA examinations with respect to the issue on appeal were 
obtained in August 1999, April 2003, February 2004 and January 
2009.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations obtained in this case are more than adequate, 
as they are predicated on a complete understanding of the 
Veteran's medical history.  They consider all of the pertinent 
evidence of record, and the statements of the appellant.  Also, 
there is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's PTSD since the 
January 2009 VA examination, and the duty to assist does not 
require that a claim be remanded solely because of the passage of 
time since an otherwise adequate examination was conducted.  
VAOPGCPREC 11-95.  

The Board also notes that this claim was remanded by the Board in 
December 2007, and is satisfied there was substantial compliance 
with the instructions contained therein.  See Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  First, as discussed above, the RO made a diligent effort 
to recover the Veteran's SSA records.  Even though these attempts 
were unsuccessful, the Board is satisfied that a diligent effort 
was made and the requirements of the VCAA were met in this 
regard.  Next, the RO acquired all available medical records 
since May 2005, and requested that the Veteran submit any private 
treatment records.  In fact, the Veteran did submit a private 
evaluation from February 2008.  Finally, the Veteran also 
underwent a new VA psychiatric examination in January 2009 which, 
as stated above, the Board determines to be adequate for 
adjudication purposes.  

After the completion of the required development, the RO 
readjudicated the issue on appeal, and sent supplemental 
statements of the case to the Veteran in February and July 2009.  
Accordingly, the Board finds that the Board's December 2009 
remand directives were substantially complied with and, thus, 
there is no Stegall violation in this case.

Finally, in October 2005, the Veteran was provided an opportunity 
to set forth her contentions during the hearing before the 
undersigned Acting Veterans Law Judge.  In Bryant v. Shinseki, 23 
Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans 
Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that 
the RO Decision Review Officer or Veterans Law Judge who chairs a 
hearing to fulfill two duties:  (1) the duty to fully explain the 
issues and (2) the duty to suggest the submission of evidence 
that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 
488 (2010).  

Here, during the October 2005 hearing, the undersigned Acting 
Veterans Law Judge identified the single issue on appeal.  See 
Hearing Transcript (T.) at p. 2.  Also, information was solicited 
regarding the nature of the Veteran's PTSD (T. at 5-7), how she 
has become isolated from friends and family (T. at 11), and 
whether there were any outstanding medical issues that were not 
covered in the clinical records (T. at 13).  

Therefore, not only was the issue "explained . . . in terms of 
the scope of the claim for benefits," but "the outstanding 
issues material to substantiating the claim" were also fully 
explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the 
hearing discussion did not reveal any evidence that might be 
available that had not been submitted.  

Under these circumstances, nothing gave rise to the possibility 
that evidence had been overlooked with regard to the appellant's 
claim for service connection for the cause of the Veteran's 
death.  As such, the Board finds that, consistent with Bryant, 
the undersigned Acting Veterans Law Judge complied with the 
duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may 
proceed to adjudicate the claims based on the current record.

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  See 38 C.F.R. § 
4.1 (2010).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).  

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

In cases where the Veteran's claim arises from a disagreement 
with the initial evaluation following the grant of service 
connection, the Board shall consider the entire period of claim 
to see if the evidence warrants the assignment of different 
ratings for different periods of time during these claims a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999). 

Finally, the Court of Appeals for Veterans Claims has held that a 
rating decision issued subsequent to a notice of disagreement 
which grants less than the maximum available rating does not 
abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993); see also Corchado v. Derwinski, 1 Vet. App. 160 (1991).  
With respect to the issue on appeal, the RO increased the 
Veteran's disability rating from 50 to 70 percent, but did not 
grant a 100 percent disability rating.  Since the RO granted only 
a portion of the Veteran's increased rating claim, her appeal 
properly remains before the Board for review.

For the course of the entire period on appeal, which extends back 
to September 1998, the Veteran has been rated at 70 percent for 
her PTSD.  In order to be assigned the next-higher 100 percent 
disability rating, the evidence must show total occupational and 
social impairment, due to such symptoms as: 
*	gross impairment in thought processes or communication; 
*	persistent delusions or hallucinations; 
*	grossly inappropriate behavior; 
*	persistent danger of hurting self or others; 
*	intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
*	disorientation to time or place; and 
*	memory loss for names of close relatives, own occupation, 
or own name. 
See 38 C.F.R. § 4.130, DC 9411.

In this case, after reviewing the relevant evidence of record, 
the Board determines that a 100 percent rating is not warranted.  
Specifically, although the relevant period on appeal is unusually 
lengthy, the Veteran's symptoms have remained relatively 
consistent, and are not of a severity that would warrant an 
increased rating at any stage since service connection was 
initially established for this disability.  

First, the evidence does not indicate gross impairment in thought 
process or communication.  In this regard, the Veteran has 
complained of symptoms such as intrusive thoughts throughout the 
course of the appeal.  She has also exhibited a constricted 
affect on some occasions.  However, the bulk of the evidence 
indicates that her communication skills and communication ability 
have been substantially normal.

Specifically, at her VA examination in August 1999, her 
intellectual functioning was average and her affect was also 
appropriate.  At evaluations in April, July and December 2000, 
her affect was constricted, but she was otherwise pleasant and 
cooperative in her communications, speech was consistently 
observed as normal in rate and articulation, and judgment was 
observed to be appropriate.  

Similar characteristics were also shown during evaluations in 
2001 and 2002.  Specifically, at evaluations from January to May 
2001, she was consistently cooperative and friendly, with 
preserved cognitive and intellectual functioning, and she 
exhibited a normal thought process.  At further evaluations in 
March and May 2002, her speech was normal, although her affect 
was constricted.  Moreover, she continued to be cooperative and 
friendly, and her thought process was normal.

Additionally, at VA examinations in April 2003 and February 2004, 
her speech was observed by both examiners to be clear and 
coherent with a normal rate.  It is noteworthy that the Veteran 
admitted to daily panic attacks at her VA examination in April 
2003.  However, her thought process was still observed to be goal 
directed at that time.  

VA evaluations from 2004 to 2006 also indicated substantially 
normal thought processes and communication.  Specifically, in 
September 2004, she was cooperative and friendly, and no thought 
disorder was observed.  In June 2006, her speech was logical and 
coherent and, in March 2007, her speech was again observed to be 
normal.  

Finally, her most recent symptoms in this area have not indicated 
any worsening symptomatology.  Specifically, at her VA 
examination in January 2009, her speech was again clear and of 
normal volume, and her thought processes were goal oriented and 
logical.  Moreover, at subsequent evaluations in June, November 
and December 2009, and in February 2010, her speech was fluid and 
her judgment was seen as intact.

Overall, throughout the course of the appeal, the Veteran's 
thought processes and communication have been characterized by 
some episodes of panic and a constricted affect.  However, she 
consistently exhibited speech that was fluid, logical and goal 
oriented.  Moreover, her thought processes were consistently 
observed to be normal.  Thus, gross impairment in thought 
processes or communication has not been demonstrated.

Next, the evidence does not indicate the presence of persistent 
delusions or hallucinations, grossly inappropriate behavior, or 
represented a persistent danger of hurting herself or others.  
Specifically, in June 1998, she complained of a history of 
nightmares and avoidance of people.  However, at her VA 
examination in August 1999, she denied experiencing delusions or 
hallucinations, and had no suicidal or homicidal ideation.  While 
she has noted experiencing a suicidal ideation on some occasions, 
she has consistently denied actual intent due to the effect this 
would have on her children.  Moreover, during evaluations in May, 
July and August 2000, the Veteran exhibited no hallucinations or 
loose associations.

Similarly, the Veteran did not exhibit such symptoms at the 
numerous evaluations she underwent from 2001 to 2003.  For 
example, in February and March 2001, the Veteran repeatedly 
denied suicidal ideation or hallucinations.  Although she 
mentioned at a May 2002 evaluation that she becomes 
"disconnected" while doing some activities, she again denied 
suicidal ideation, and maintained good eye contact while talking.  

Moreover, at VA examinations in April 2003 and February 2004, she 
again mentioned experiencing periods of dissociation in stressful 
circumstances.  However, she again denied suicidal ideation and 
any history of delusions or hallucinations.  

Finally, the Veteran's more recent evaluations have not reflected 
hallucinations, inappropriate behavior or suicidal ideation.  
Specifically, during evaluations in June and October 2006, she 
indicated no suicidal or homicidal ideation, nor did she indicate 
the presence of any delusions or hallucinations.  Moreover, at 
evaluations in March, April and November 2007, and at her VA 
examination in January 2009, she consistently denied suicidal 
ideation.  Finally, at evaluations in June, November and December 
2009, she appeared in a good mood and with clear thinking.  

Overall, throughout the course of the appeal, the Veteran has 
indicated some fleeting suicidal ideation.  However, the bulk of 
the evidence during the course of the appeal strongly indicates 
that she is not a danger to herself or others while she cares for 
her children.  Moreover, although there is periodic dissociation 
evident during stressful situations, she generally is of clear 
thinking with no evidence of delusions or hallucinations.  Thus, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, or suicidal ideation representing a persistent danger 
of hurting herself or others has not been demonstrated. 

Next, the evidence does not indicate that the Veteran has an 
intermittent inability to perform activities of daily living, 
disorientation to time and place, or significant memory loss.  
Specifically, beginning in February 1999, she did complain about 
certain episodes of dissociation.  However, at her VA examination 
in August 1999, her memory for recent and remote events was fair, 
and she was considered able to manage her own affairs. 

In April 2000, she complained of poor memory, but it did not 
appear to be to the severity where she could not remember her own 
name or those of others.  Additionally, the Veteran appeared 
well-groomed and was seen as relatively functional.  Of 
particular note, she was still teaching horseback riding 
throughout this time, indicative of her ability to perform normal 
activities to at least a reasonable level.  

In fact, throughout 2000 and 2001, the Veteran did not 
demonstrate social impairment of a severe level based on 
disorientation or memory loss.  Specifically, in August 2000, she 
was cooperative and friendly, and her intellectual functioning 
was intact.  Next, at evaluations in December 2000 and January 
2001, she had no loose associations.  Moreover, in September 
2001, her appearance was "unremarkable," and her insight and 
judgment were fair.  

While she displayed memory problems at both evaluations in May 
and October 2001, it does not appear that her memory difficulties 
are so severe as to warrant a 100 percent disability rating.  
Specifically, she complained the she gets lost and has memory 
lapses.  However, no such disorientation was noted at numerous 
other evaluations conducted during the same time frame.  

Next, at VA examinations in April 2003 and February 2004, she 
appeared casually dressed and neatly groomed.  Although she 
needed to be escorted around on occasion, she displayed an 
intelligence that was above average.  Even though she complained 
of memory loss, her memory was intact for recent and remote 
events upon examination, and her thought processes were goal 
oriented. 

Psychiatric evaluations from 2004 and 2006 also indicated only 
moderate symptoms related to the Veteran's intellectual 
functioning and orientation.  Specifically, at an evaluation in 
September 2004, she displayed good grooming and was appropriately 
dressed.  Similarly, she was appropriately dressed in October 
2006.  In March 2007, the Veteran had appeared alert and 
oriented, and her insight and judgment were normal.  Although she 
appeared disheveled at an evaluation in April 2007, she was 
observed to be casually dressed the following October.  In that 
October 2007 evaluation, she reported decreased concentration.  
However, she has not been restricted by such symptoms, as she was 
still able to participate in activities with her son, such as 
going to the zoo and accompanying him on a scouting outing.  
Additionally, she hosted Thanksgiving for her family the 
following November.  

In fact, by 2008, her symptoms had appeared to improve.  
Specifically, she mentioned in August 2008 that she had begun a 
physical exercise regimen, and she had lost 10 pounds as a 
result.  At her January 2009 VA examination, she mentioned that 
she lives with the father of her youngest son, although there is 
some discord.  She appeared casually dressed and, although she 
complained of periods of dissociation, this was not noted upon 
examination.  Finally, in November 2009, although she noted a 
history of preferred isolation, she stated her desire to return 
to work and has been able to keep in touch with one close friend.  

Therefore, although there have been some symptoms of preferred 
isolation and some disorientation, the Veteran has not shown an 
intermittent inability to perform activities of daily living, a 
disorientation to time or place to a significant level, or memory 
loss to the point where she cannot remember the names of close 
relatives, own occupation, or own name. 

In support of the Veteran's claim, the Board notes that she is in 
receipt of disability benefits from the SSA.  Specifically, the 
May 2004 SSA decision indicates that a medical expert stated that 
her PTSD has caused a "moderate degree of limitations" in her 
daily living, but a marked degree of limitation in her 
socialization and concentration.  However, in view of the medical 
evidence presented above, the Board determines that the SSA's 
determination, or the supporting evidence it cites, is sufficient 
to warrant a 100 percent disability rating.  

Specifically, the SSA decision is primarily focuses on the 
Veteran's unemployability.  The fact that the Veteran is already 
in receipt of a total disability rating based on individual 
unemployability (TDIU) from VA, this point is not in question.  
However, the SSA decision also includes medical issues such as 
her migraine headaches which impact her employability, but do not 
impact the rating she is to receive for TDIU.  Therefore, while 
the SSA determination is probative evidence of a disability, it 
does not override the evidence weighing against the grant of a 
100 percent rating for PTSD.  

The Board has also considered the Veteran's Global Assessment of 
Functioning (GAF) score.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 
9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).

In this case, the Veteran's GAF scores are generally in the range 
of 40 to 50, although some evaluations, such as an evaluation in 
February 2010, her GAF was as high as 60.  However, her GAF has 
never been lower than 40.  

A GAF Scale score of 41 to 50 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job), 
while
GAF scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, neglects 
family, and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  By 
contrast, GAF of 51-60 reflects "moderate" symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
"moderate" difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

In this case, the Board finds that the symptoms described in the 
DSM-IV in connection with a GAF scores in the 41-50 range most 
nearly equate with the Veteran's overall level of disability, 
with no more than an occasional decrease in work efficiency and 
intermittent inability to perform tasks.  To that end, her PTSD 
symptoms are not consistent with the symptoms related to total 
occupational and social impairment, such as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent danger 
of hurting self or others, intermittent inability to perform 
activities of daily living, disorientation to time or place or 
memory loss for names of close relatives, own occupation, or own 
name.  Therefore, an increased rating is not warranted based on 
the Veteran's GAF scores.  

The Board has also considered the Veteran's statements that her 
disability is worse than the 70 percent rating she currently 
receives.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from the concepts of weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to her through 
her senses.  Layno, 6 Vet. App. at 470.  She is not, however, 
competent to identify a specific level of disability of her PTSD 
according to the appropriate diagnostic codes.  

On the other hand, such competent evidence concerning the nature 
and extent of the Veteran's PTSD has been provided by the medical 
personnel who have examined her during the current appeal and who 
have rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings (as provided in the 
examination reports) directly address the criteria under which 
these disabilities are evaluated.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
 Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the Veteran is unemployed, and is receiving TDIU.  
However, the Board concludes that the rating criteria reasonably 
describes her disability level and symptomatology, and provide 
for higher ratings for additional or more severe symptoms than 
currently shown by the evidence.  

Thus, her disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, therefore, 
adequate.  Consequently, referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, under 
38 C.F.R. § 3.321 is not warranted.  

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not applicable 
and the appeal is denied.


ORDER

An initial rating in excess of 70 percent for PTSD is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


